HENRY, Associate Justice.
—This was an action for debt, brought by the appellee against the East and AYest Texas Lumber Company. A writ of attachment sued out by plaintiff was levied upon personal prop-, erty belonging to the defendant. Judgment for his debt was rendered in favor of plaintiff against the defendant, the East and AYest Texas Lumber Company, and foreclosing the attachment lien.
The following facts are recited in the judgment, but do not otherwise appear, and on them the following order was made:
“That all of the property of the said defendant (referring to the East and AYest Texas Lumber Company) was by an order of this court made on the 3rd day of December, 1888, sold at public outcry, and the proceeds thereof paid to said receiver; and whereas on the 8th day of February, 1889, by an order of this court made in chambers, said receiver was ordered to pay over the proceeds of the sale of all the said East and West Texas Lumber Company, less the expenses incident to said receivership, to S. J. Mings and E. 0. AVilliams, creditors of said defendant company, upon condition of their executing a bond obligating themselves to pay such judgment as this plaintiff might recover; and whereas on the 7th day of February, 1889, the said S. J. Mings and E. 0. Williams executed their indemnity bond for 82800, with B. W. Rowland and J. D. Moody as sureties thereon, by the terms of which they obligated themselves to pay off such judgment as plaintiff might recover in this cause; and whereas said bond was on the 8th day of February, 1889, approved by the judge of this court in chambers and was delivered to said receiver; and whereas by an order of this court said receiver has filed his answer in this cause, signed by his attorney; and whereas it appearing to the court that this suit was filed on the 17th day of June, 1888: It is ordered and adjudged that the plaintiff, T. E. Barnwell, do have and recover of the defendant, the East and West Texas Lumber Company, and from S. J. Mings and E. C. Williams and the sureties on their indemnity bond, to-wit, B. AY. Rowland and J. D. Moody, the sum of 81339.46.”
The receiver appeared and filed a general denial.
Neither AVilliams nor Mings nor their sureties were mentioned in the *328pleadings or served with any kind of process, and none of them appeared or answered. The record fails to show that the receiver had any proper connection with this cause. Ho evidence whatever of the execution of the bond to the receiver referred to in the judgment was introduced.
The record before us discloses no authority for the rendition of the judgment against appellants, and it must be reversed and vacated as to appellants.

Reversed.

Delivered October 28, 1890.